Civil action to recover damages for an alleged negligent injury caused by a collision between two automobiles, one owned and operated by the defendant Bell; the other owned by the defendant Porter and driven at the time by Beverly Woolard. The plaintiff was a guest in the Porter car.
There was a judgment of nonsuit entered in favor of the defendant Porter, and a verdict of $5,000 rendered against the defendant Bell, who has not appealed.
The plaintiff appeals from the judgment of nonsuit dismissing the action as to the defendant Porter.
Without detailing the evidence it is sufficient to say that it falls short of making out a case against the defendant Porter. At least, the appellant, who is required to handle the laboring oar, has failed to overcome the presumption against error. Bailey v. McKay, 198 N.C. 638,152 S.E. 893.
Affirmed.